REASONS FOR ALLOWANCE
Applicant’s arguments, see pages 6-7, filed 05 July 2022, in conjunction with the declaration previously filed 18 January 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Regarding claim 24, the prior art of record does not show or suggest a wing nut comprising all limitations of the claim. Weinhold teaches a wing nut comprising most limitations of the claims as shown previously, but does not show or suggest a plurality of retainer segments, wherein the wing nut is configured to be concentrically disposed about the plurality of retainer segments and each of a female sub and a male sub of the hammer union, to couple the female sub to the male sub, while the interior surface of the body of the wing nut is configured to be spaced radially from the male sub, and wherein the plurality of retainer segments are configured to be concentrically disposed about the male sub and radially positioned between the male sub and the wing nut.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679                   
07/20/2022